department of the treasury internal_revenue_service washington d c date number release date cc dom fs proc tl-n-5758-99wli2 uilc internal_revenue_service national_office service_center advice memorandum for district_counsel brooklyn cc ner brk from subject assistant chief_counsel field service cc dom fs tefra assessment procedure for tax attributable to partnership cancellation of indebtedness this responds to your request for significant advice dated date in connection with a question posed by the tefra coordinator of the brookhaven service_center issue whether the tax_liability of a partner that is attributable to the increase of cancellation_of_indebtedness_income of a partnership should be assessed by way of computational adjustment or through the deficiency procedures conclusion the tax_liability of a partner that is attributable to the increase of cancellation_of_indebtedness_income of a partnership should be assessed through the deficiency procedures facts following a tefra proceeding adjustments to a partner’s tax_liability assessments are made in one of two manners if the assessment is attributable to a partnership_item the assessment is typically made by way of a computational tl-n-5758-99 adjustment if the assessment is attributable to an affected_item it must be determined whether any partner level determinations are required if no partner level determinations factual are required the assessment is also made by way of computational adjustment if a partner level factual determination is required a statutory_notice_of_deficiency generally must be issued historically the service centers have assessed tax attributable to income from the cancellation of indebtedness that is flowed through to taxpayers from a tefra entity by way of a computational adjustment the question has arisen as to the proper characterization and thus the proper assessment procedure for an adjustment attributable to income from the cancellation of indebtedness flowing from tefra entity law and analysis a dichotomy exists between on the one hand the procedures applicable to the determination and redetermination of deficiencies and on the other hand the procedures applicable to the administrative adjustment and judicial readjustment of partnership items maxwell v commissioner 87_tc_779 emphasis in original items of partnership income loss deduction or credit that affect each partner are to be determined at the partnership level id sec_6221 respondent has no authority to assess a deficiency attributable to a partnership_item until after the close of a partnership proceeding id pincite sec_6225 once the partnership proceeding has concluded partnership items and computational affected items may be assessed by computational adjustment whereas a statutory_notice_of_deficiency must be issued for affected items that require factual determinations n c f energy partners v commissio89_tc_741 i r c a a i thus our threshold question is whether the assessment of tax attributable to income from the cancellation of indebtedness is a partnership_item or an affected_item a ‘partnership item’ means any item required to be taken into account for the partnership’s taxable_year to the extent prescribed by the commissioner’s regulations as an item that ‘is more appropriately determined at the partnership level’ 87_tc_783 quoting sec_6231 an item whose existence or amount is dependent on any partnership_item is an affected_item id pincite determination of the amount or the existence of cancellation_of_indebtedness_income of a partnership is more appropriately determined a the partnership level and the partnership is required to take it into account under subtitle a see sec_6231 thus the amount of cancellation_of_indebtedness_income of the partnership is a partnership_item to which the tefra procedures rather than the deficiency procedures apply sec_6231 furthermore the partnership’s allocation of partnership items among the partners is a partnership_item sec_301_6231_a_3_-1 thus both the partnership’s aggregate and each partner’s distributive_share of the cancellation tl-n-5758-99 of indebtedness income are partnership items the present issue however is whether the tax attributable to the increase of cancellation of indebtedness can be assess computationally generally an item of partnership income is a partnership_item of which each partner’s distributive_share can be computed and the correlative increase in tax assessed through a computational adjustment see maxwell t c pincite 102_tc_683 sec_6231 sec_301_6231_a_3_-1 income_from_discharge_of_indebtedness however may be excluded from gross_income in a variety of circumstances see generally sec_108 in the case of a partnership the exclusion provisions are to be applied at the partner level sec_108 thus the inclusion of the cancellation_of_indebtedness_income at the partner level includes nonpartnership item factors the inclusion of cancellation_of_indebtedness_income is an affected_item because it includes both partnership_item and nonpartnership item components see sec_6231 and a next it must be determined whether the inclusion into income of each partner’s share of cancellation_of_indebtedness_income is an affected_item requiring factual determinations at the partner level whether an affected_item may be assessed through a computational adjustment depends on whether the adjustment made to a partner’s income require s no additional factual determinations at the partner level other than a computation 849_fsupp_500 w d tex emphasis in original if additional factual determinations must be made at the partner level then a notice_of_deficiency must be issued prior to assessment i r c a a i and a among the reasons cancellation_of_indebtedness_income may be excluded from computing a partner’s tax_liability is if the partner is insolvent sec_108 the determination as to whether the partner is insolvent is a factual determination that must be made at the partner level sec_108 therefore the service is required to follow the deficiency procedures before making an assessment of tax attributable to cancellation_of_indebtedness_income i r c a a i please call if you have any further questions cc regional_counsel northeast region michael p corrado cc ner tl
